WADDILL, Circuit Judge.
These are-writs of error to the District Court of the United States for the Eastern District of North Carolina, seeking to have this court review and reverse the decision of the Dis-trict Court entered in six cases in which the defendant in error was plaintiff in the lower court, and the plaintiffs in error defendants therein. The cases were heard together by consent in that court, the appellee being plaintiff in all the suits, and the facts were substantially the same as against the several defendants.
The eases were heretofore before this court on a writ of error to the District Court of the United States for the Eastern District of North Carolina, challenging the correctness of the judgment of that court rendered in favor of the plaintiffs in error against the defendant in error, which latter judgment was reversed by this court on February 5, 1924, and a new trial awarded, and the cases were remanded to the District Court for a retrial thereof. E. I. Du Pont de Nemours & Co. v. Louis Tomlinson et al., 296 F. 634. Reference may be had to that decision as containing a full and accurate account of the facts and circumstances of the eases, which need not be recited again here. In that decision this court concluded that the defendant in error herein was entitled to recover of the plaintiff in error the full amounts of the claims respectively sued for.
At the new trial, the District Court complied with and carried out the judgment of this court in all respects> and in doing so rendered the judgment complained of herein in favor of the plaintiff, the defendant in error, against the plaintiffs in error herein. The facts in the two trials seem not to have been materially different, and we therefore perceive no reason for changing the views expressed in our previous opinion, namely, that the plaintiff, defendant in error, was entitled to recover. E. I. Du Pont de Nemours' & Co. v. Louis Tomlinson et al., supra.
The judgment of the District Court, in instructing and rendering the judgment complained of against plaintiffs in error, should be accordingly affirmed, with costs.
Affirmed.